          Case 4:18-cv-02010-JSW Document 80 Filed 11/05/18 Page 1 of 7



 1   Steven S. Baik (SBN 184622)                     Ketan V. Patel (pro hac vice)
     sbaik@sidley.com                                ketan.patel@sidley.com
 2   Jinyung Lee (Bar No. 307222)                    SIDLEY AUSTIN LLP
     jinyung.lee@sidley.com                          787 Seventh Avenue
 3   Ryuk Park (SBN 298744)                          New York, NY 10019
     ryuk.park@sidley.com                            Telephone: (212) 839 5300
 4   SIDLEY AUSTIN LLP                               Facsimile: (212) 839 5599
     1001 Page Mill Road
 5   Building 1                                      Amanda R. Farfel (Bar No. 288126)
     Palo Alto, CA 94304                             afarfel@sidley.com
 6   Telephone: (650) 565 7074                       1999 Avenue of the Stars, 17th Floor
     Facsimile: (650) 565 7100                       Los Angeles, CA 90067
 7                                                   Telephone: (310) 595-9661
     Rollin A. Ransom (SBN 196126)                   Facsimile: (310) 595-9501
 8   rransom@sidley.com
     SIDLEY AUSTIN LLP
 9   555 West Fifth Street
     Los Angeles, CA 90013
10   Telephone: (213) 896 6047
     Facsimile: (213) 896 6600
11
     Attorneys for Plaintiffs PUBG Corporation and
12   PUBG Santa Monica, Inc.

13
                                  UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                         OAKLAND DIVISION
16

17
     PUBG Corporation and                             Case No. 4:18-cv-02010-JSW
18   PUBG Santa Monica, Inc.,
                                                      PLAINTIFFS PUBG CORPORATION AND
19                 Plaintiffs,                        PUBG SANTA MONICA, INC.’S
                                                      OPPOSITION TO DEFENDANTS’
20          vs.                                       ADMINISTRATIVE MOTION TO STAY
                                                      MOTION TO DISMISS DETERMINATION
21   NetEase, Inc., NetEase Information Technology    PENDING OUTCOME OF RULE 11
     Corporation and Hong Kong NetEase Interactive    DISPUTE
22   Entertainment Limited,
23                 Defendants.
24

25

26

27

28

     PLAINTIFFS PUBG CORPORATION AND PUBG SANTA MONICA, INC.’S OPPOSITION TO
       DEFENDANTS’ ADMINISTRATIVE MOTION TO STAY, CASE NO. 4:18-CV-02010-JSW
           Case 4:18-cv-02010-JSW Document 80 Filed 11/05/18 Page 2 of 7



 1          I.      INTRODUCTION

 2          Defendants’ Administrative Motion to Stay (“Motion”) boldly claims that a stay is necessary

 3   here because PUBG’s Opposition to NetEase’s Motion to Dismiss (“MTD Opp.”) relies on “false

 4   allegations” made in PUBG’s Second Amended Complaint (“SAC”). ECF No. 78 at 1 (Oct. 31,

 5   2018). These “false allegations” relate to whether PUBG purposefully claimed and continues to

 6   assert copyright infringement of individual graphical depictions of certain elements obtained from

 7   third party sources. Defendants’ Motion is baseless in all respects.

 8          The SAC, a 157-page document, lays out NetEase’s infringement of PUBG’s copyrighted

 9   work. ECF No. 32 (May 24, 2018). In doing so, the SAC moves from the panaromic (similar

10   islands, parachuting onto the island, etc.) to the minute details of copying (copying of attributes,

11   such as hit point protection of armor), while also expressly referencing the selection and

12   combination of multiple elements in the parties’ respective works. For example, the SAC points out

13   the similar selection and combination of weapons, armor, consumables, scenery, and buildings, i.e.,

14   the building blocks that make up the whole. The SAC does not, however, allege infringement of

15   solely the individual graphical depiction of an individual weapon, piece of armor, or consumable that

16   may have been obtained from a third party; in all such instances, the SAC’s claims are based on the

17   broader work of authorship reflected in the selection and combination of items, functions, and

18   attributes, and not any particular image standing alone. The SAC is therefore properly pled.

19          In any event, the Motion fails to identify specific instances of PUBG’s purported “reliance”

20   on “false allegations.” Indeed, Defendants identify only two passages from PUBG’s MTD Opp. that

21   make only a passing reference to the purportedly objectionable allegations. ECF No. 78 at 2 (citing

22   ECF No. 66 at 18-19). As a result, even if Defendants are correct that the SAC contains allegations

23   in violation of Rule 11—it does not—the cited passages do not support a stay of the Court’s decision

24   on the motion to dismiss, in light of the ample independent bases for denying that motion.

25          Regardless, to cure any confusion caused by Defendants’ incorrect reading of the SAC,

26   PUBG notified Defendants that it is not asserting a claim of infringement based solely upon the

27   graphical depiction of elements purchased from third parties, in the absence of an exclusive license,

28   and further offered to amend the SAC accordingly. Although the parties met and conferred on
                                                     1
     PLAINTIFFS PUBG CORPORATION AND PUBG SANTA MONICA, INC.’S OPPOSITION TO
        DEFENDANTS’ ADMINISTRATIVE MOTION TO STAY, CASE NO. 4:18-CV-02010 JSW
           Case 4:18-cv-02010-JSW Document 80 Filed 11/05/18 Page 3 of 7



 1   November 5, 2018, Defendants’ counsel refused to accept PUBG’s proposed amendments and have

 2   continued to threaten sanctions premised on their baseless allegations.

 3          II.     DEFENDANTS FAIL TO MEET THE STANDARD FOR A STAY
 4          When considering a motion to stay, courts generally “consider[] the following factors:
 5   (1) judicial economy; (2) the moving party’s hardship; and (3) potential prejudice to the non-moving
 6   party.” Native Songbird Care & Conservation v. Foxx, Case No. 13-cv-02265-JST, 2013 WL
 7   5609320, at *3 (N.D. Cal. Oct. 11, 2013) (quoting Single Chip Sys. Corp. v. Intermec IP Corp., 495
 8   F. Supp. 2d 1052, 1057 (S.D. Cal. 2007). Defendants ignore these factors and fail to articulate any
 9   prejudice or how it relates to the MTD. Instead, they simply allege that PUBG’s MTD Opp. “relies
10   extensively on SAC paragraphs that appear to violate Rule 11.” ECF No. 78 at 2. It does not.
11          Defendants cite to only two passages in PUBG’s MTD Opp. Id. First, Defendants assert that
12   the Opp. relies on “false allegations about [Defendants’ use of the phrase] ‘Winner Winner Chicken
13   Dinner’ (SAC ¶ 81).”1 Id. (citing ECF No. 66 at 18-19). The cited passage states that use of the
14   phrase is relevant to infringement, as Defendants’ “chicken” invocation is evidence that Defendants
15   were copying BATTLEGROUNDS—a claim that is supported by numerous other allegations that
16   Defendants do not dispute, including other language in SAC ¶ 81. See ECF No. 66 at 18 (copying of
17   short phrases “is relevant to the infringement analysis, as it clearly reflects that Defendants were
18   copying BATTLEGROUNDS.”); SAC ¶¶ 70-71 (“Defendants’ decision to include a rubber chicken
19   as a melee weapon in ROS” aims to “evok[e] the iconic ‘Winner Winner Chicken Dinner’ emblem of
20   BATTLEGROUNDS”); 81 (“[I]n ROS, the final screen of the game for all players displays the bust of
21   a chicken.”); 82 (identifying advertisements with chicken imagery); 113 (identifying advertisements
22   evoking the phrase “chicken dinner”). Regardless, NetEase fails to identify any prejudice to it if the
23   Court rules on the MTD with or without the phrase included in the SAC.
24
     1
       The screen shot depicting the phrase “Winner Winner Chicken Dinner” in SAC ¶ 81, to which
25   Defendants object, was taken from a public source that PUBG believed to be authentic, and PUBG
     therefore made the allegation on information and belief. SAC ¶ 81. PUBG has offered to delete the
26   reference from the SAC based upon NetEase’s representation in its Motion that no versions of
     Defendants’ games use the exact phrase. Motion at 1 (“false proclamation” of use of phrase); Decl.
27   of Ketan V. Patel (“Patel Decl.”) Ex. C at ¶ 81 (Proposed Amendments to SAC); see also Ex. A at 2
     (prior offer to delete upon declaration). Defendants have thus far ignored PUBG’s offer and did not
28   raise this issue at the November 5, 2018 meet and confer. Patel Decl. ¶ 5.
                                                        2
      PLAINTIFFS PUBG CORPORATION AND PUBG SANTA MONICA, INC.’S OPPOSITION TO
         DEFENDANTS’ ADMINISTRATIVE MOTION TO STAY, CASE NO. 4:18-CV-02010 JSW
           Case 4:18-cv-02010-JSW Document 80 Filed 11/05/18 Page 4 of 7



 1           In the only other specific reference to PUBG’s Opp., Defendants claim “PUBG cited

 2   Paragraph 102 of the SAC in its Opposition.” ECF No. 78 at 2. The cited passage merely states that

 3   the MTD “ignore[s] the SAC’s allegations that identify unique, creative choices that PUBG made

 4   respecting [weapons/vehicles/consumables/clothing/equipment/configuration], which Defendants

 5   then flagrantly copied.” ECF No. 66 at 17-18 (citing SAC ¶¶ 67-71, 98-102). That statement is

 6   accurate. Regardless, Defendants do not explain why inclusion of this one particular paragraph in a

 7   string cite supports a stay, when PUBG’s opposition is based upon many copyrightable elements.

 8           As to the relevant factors when considering a motion to stay, each weighs against a stay here.

 9   First, judicial economy will not be served by a stay. Defendants’ MTD is a case-dispositive motion.

10   ECF No. 47 at 15 (Defendants requesting that “PUBG’s complaint [] be dismissed in its entirety.”).

11   If the Court grants the MTD, it will eliminate the need to further litigate this case (and if the Court

12   properly denies Defendants’ MTD, NetEase may still proceed on its threatened Rule 11 motion).2

13           On the other hand, PUBG will suffer significant prejudice if a stay is granted. This litigation

14   has already been delayed for a variety of reasons. See, e.g., ECF No. 44 (to accommodate defense

15   counsel’s vacation schedule); ECF No. 55 (briefing and hearing schedule for Defendants’ MTD).

16   And further delay would cause further prejudice. Because of the pendency of Defendants’ motion to

17   dismiss, Defendants have not yet answered the complaint or asserted defenses, making it impossible

18   for PUBG to assess or pursue the full range of required discovery. Accordingly, even if Defendants’

19   accusations are accepted as true, Defendants’ Motion to Stay should be denied.

20           III.    DEFENDANTS MISCHARACTERIZE THE SAC
21           NetEase has gone to great lengths to mischaracterize the allegations in the SAC. See ECF
22   No. 78 at 2-5. However, the clear language of the SAC shows that Defendants’ arguments are not
23

24   2
       The cases Defendants cite are distinguishable. ECF No. 78 at 4. In each case, the stay allowed the
     court to dispose of the entire case based on the determination of a single issue. Viper Networks, Inc.
25   v. Rates Tech. Inc., Civil No. 09cv768 L(RBB), 2009 WL 2151343, at *1 (S.D. Cal. July 17, 2009)
     (staying all but a motion to transfer venue, a motion for summary judgment that was “dispositive of
26   the entire case, i.e., whether [plaintiff] has the legal capacity to sue” in that jurisdiction, and a motion
     for sanctions based on the jurisdictional issue); Bus. Guides v. Chromatic Commc’ns Enters., Inc.,
27   119 F.R.D. 685, 690-91 (N.D. Cal. 1988) (issuing a stay to permit defendants to file a motion for
     sanctions having already decided to adopt magistrate’s report recommending the imposition of
28   sanctions).
                                                           3
      PLAINTIFFS PUBG CORPORATION AND PUBG SANTA MONICA, INC.’S OPPOSITION TO
         DEFENDANTS’ ADMINISTRATIVE MOTION TO STAY, CASE NO. 4:18-CV-02010 JSW
           Case 4:18-cv-02010-JSW Document 80 Filed 11/05/18 Page 5 of 7



 1   based in fact. The SAC does not claim that PUBG has a free-standing copyright interest in the

 2   graphical depiction of each and every element in the SAC. Instead, the SAC states that although

 3   BATTLEGROUNDS contains “numerous individual works of creative expression that each

 4   individually constitute copyrightable subject matter . . . the selection and arrangement of individual

 5   audio and visual elements in BATTLEGROUNDS constitutes copyrightable subject matter.” SAC

 6   ¶ 23; id. ¶ 25 (“The copyrightable audiovisual aspects of [BATTLEGROUNDS] include individual

 7   and collective creative and artistic expressions within the game, including but not limited to the

 8   following audio/visual/gameplay arrangement and look and feel.”) (emphasis added). As part of

 9   its enumeration of the copyrightable “audio/visual/gameplay arrangement,” the SAC identifies

10   aspects of ROS and KO that have a strikingly similar selection and combination of collections of

11   weapons, consumables, and other items.3 Id. ¶¶ 26-50, 58-81, 90-111.

12          Defendants focus on the language of SAC paragraphs 71 and 102 that “Defendants’ copied

13   PUBG’s expressive depictions of the grenades [in BATTLEGROUNDS]” to claim that the copying

14   allegations in the SAC are limited solely to the visual appearance of each grenade. ECF No. 78 at 2-

15   3 (emphasis in original). But the SAC repeatedly uses the term “expressive depictions” to include

16   audio, visual, audio-visual and operational aspects of the elements at issue. See, e.g., SAC ¶¶ 61 and

17   92 (“the expressive depiction of a pre-play area in BATTLEGROUNDS . . . encourages players to

18   interact with [one] another, use weapons, and explore gameplay mechanics”); see also ¶¶ 76, 78,

19   107, 109. Indeed, in language ignored by Defendants, paragraph 71 specifically alleges that the

20   grenades in Rules of Survival are “depicted similarly, operate similarly, and upon information and

21   belief inflict the same level of damage” as those in BATTLEGROUNDS. Id. ¶ 71. Defendants also

22   assert that PUBG claims copying based solely on the graphical depiction of certain consumables,

23   ECF No. 78 at 3 & 5, but the actual language of the SAC again does not support their claims, as it

24

25
     3
       The SAC specifically alleges that the weapons, ammunition, grenades and items in
26   BATTLEGROUNDS contain various actions, sounds, stylizations, and characteristics (such as
     damage, recoil, reload time, magazine size, range and blast radius). Id. ¶ 32. “All [of] these unique
27   expressions of BATTLEGROUNDS weapons, weapon modifications, and ammunition are
     individually and/or in combination with each other or with other elements of BATTLEGROUNDS
28   protectable copyrightable audio, visual and/or audio-visual works.” Id. ¶ 33 (emphasis added).
                                                       4
      PLAINTIFFS PUBG CORPORATION AND PUBG SANTA MONICA, INC.’S OPPOSITION TO
         DEFENDANTS’ ADMINISTRATIVE MOTION TO STAY, CASE NO. 4:18-CV-02010 JSW
           Case 4:18-cv-02010-JSW Document 80 Filed 11/05/18 Page 6 of 7



 1   identifies the range of elements and attributes that PUBG selected and which Defendants copied.4

 2          In sum, any reasonable reading of the SAC shows that PUBG’s claims are based on the

 3   totality of the expressive depiction of these elements—visually, auditorily, audio-visually and

 4   operationally—as well as their selection and combination.5 See Spry Fox LLC v. LOLApps Inc., No.

 5   2:12-cv-00147-RAJ, 2012 WL 5290158, at *5 (W.D. Wash. Sept. 18, 2012). Although Defendants’

 6   Motion ignores the existence of these allegations, the parties each previously acknowledged PUBG’s

 7   “selection and arrangement” claims in the MTD briefing. See ECF No. 47 at 10 (disputing selection

 8   and arrangement); ECF No. 66 at 19 (“Even if the individual elements are unprotectable, PUBG’s

 9   selection, arrangement, and combination of those elements qualifies for copyright protection.”).

10          IV.     DEFENDANTS HAVE REFUSED PUBG’S PROPOSED AMENDMENTS
11          PUBG offered to clarify any misunderstanding by confirming that “it is not asserting and will
12   not seek to assert any claim of copyright infringement based upon an element purchased from a third
13   party (without an exclusive), without significant modifications made by PUBG, based solely upon
14   that element.” Patel Decl. Ex. A at 2. PUBG also offered to file an amended complaint that clarifies
15   any confusion Defendants may claim to have respecting the scope of PUBG’s claim and, with the
16   Court’s leave, is willing to file now. Patel Decl. Exs. B & C. Nevertheless, Defendants continue to
17   assert and pursue baseless sanctions claims, as they have throughout this litigation.
18          The rationale for the mandatory twenty-one day delay between service of a Rule 11 motion
19   and its filing is to permit the parties to resolve the dispute without court intervention. See Fed. R.
20   Civ. P. 11. Defendants have circumvented this requirement through their meritless motion to stay.
21   The fact that they persist notwithstanding PUBG’s proposals that fully address their putative Rule 11
22   motion is powerful evidence of Defendants’ improper motive. Their Motion should be denied.
23

24   4
       See, e.g., SAC ¶¶ 39 (Boosting - “[t]he expressions of the consumables’ abilities to increase the
     health of a player, as well as increasing the player’s boost level”); 76 (“Each game has a similar
25   assortment of [consumables], which are depicted similarly, operate similarly, and, on information
     and belief, possess the same or similar statistics.”).
26   5
       See, e.g., SAC ¶¶ 23 (“[T]he selection and arrangement of individual audio and visual elements in
     BATTLEGROUNDS constitutes copyrightable subject matter.”); 67 and 98 (“[T]he assortment of
27   weapons and weapon types available in [each game] are substantially similar to those in
     BATTLEGROUNDS”); 69 and 100 (“[B]oth games offer similar assortments of magazines[,] stocks
28   [and] scopes”); 76 and 107 (“Each game has a similar assortment of [consumables]”).
                                                          5
      PLAINTIFFS PUBG CORPORATION AND PUBG SANTA MONICA, INC.’S OPPOSITION TO
         DEFENDANTS’ ADMINISTRATIVE MOTION TO STAY, CASE NO. 4:18-CV-02010 JSW
         Case 4:18-cv-02010-JSW Document 80 Filed 11/05/18 Page 7 of 7



 1   Dated: November 5, 2018                By: /s/ Steve S. Baik

 2
     Ketan V. Patel (pro hac vice)          Steven S. Baik (SBN 184622)
 3   ketan.patel@sidley.com                 sbaik@sidley.com
     SIDLEY AUSTIN LLP                      Ryuk Park (SBN 298744)
 4   787 Seventh Avenue                     ryuk.park@sidley.com
     New York, NY 10019                     SIDLEY AUSTIN LLP
 5   Telephone: +1 212 839 5300             1001 Page Mill Road, Building 1
     Facsimile: +1 650 839 5599             Palo Alto, CA 94304
 6                                          Telephone: +1 650 565 7074
     Amanda R. Farfel (SBN 288126)          Facsimile: +1 650 565 7100
 7   afarfel@sidley.com
     SIDLEY AUSTIN LLP                      Rollin A. Ransom (SBN 196126)
 8   1999 Avenue of the Stars, 17th Floor   rransom@sidley.com
     Los Angeles, CA 90067                  SIDLEY AUSTIN LLP
 9   Telephone: +1 310 595 9661             555 West Fifth Street
     Facsimile: +1 310 595 9501             Los Angeles, CA 90013
10                                          Telephone: +1 213 896 6047
                                            Facsimile: +1 213 896 6600
11
                                            Attorneys for Plaintiffs PUBG Corporation
12                                          and PUBG Santa Monica, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       6
     PLAINTIFFS PUBG CORPORATION AND PUBG SANTA MONICA, INC.’S OPPOSITION TO
       DEFENDANTS’ ADMINISTRATIVE MOTION TO STAY, CASE NO. 4:18-CV-02010 JSW
